Citation Nr: 1205009	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits based on a pending claim for service connection for bladder cancer.  

3.  Entitlement to accrued benefits based on a pending claim requesting nonservice-connected pension benefits.  

4.  Entitlement to VA burial benefits.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.  The appellant is the Veteran's surviving common law spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 administrative decision and a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The appellant testified at a November 2010 hearing before an RO Decision Review Officer (DRO) at the Providence RO.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement VA burial benefits is addressed in the REMAND that follows the ORDER section of this decision.



FINDINGS OF FACT

1.  The Veteran died in March 2009 of failure to thrive due to bladder cancer with the contributory cause of death being coronary artery disease.

2.  At the time of his death, service connection was in effect for hemorrhoids, rated as noncompensable.  

3.  Neither bladder cancer nor coronary artery disease was present until more than one year after the Veteran's discharge from service, and neither was etiologically related to the Veteran's active service or his service-connected hemorrhoids.  

4.  The Veteran submitted a claim for nonservice-connected pension benefits in January 2009, and the Veteran died in March 2009.  

5.  At the time of his claim, the Veteran's countable income exceeded the applicable maximum annual pension rates (MAPRs).  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or substantially and materially contribute to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 

2.  The criteria for entitlement to accrued benefits for service connection for bladder cancer have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).  

3.  The criteria for entitlement to accrued benefits for nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The appellant was provided VCAA notice in a June 2009 letter, prior to the September 2009 rating decision on appeal.  This notice included all the elements compliant with Hupp, but indicated the Veteran was not service-connected for any disabilities at the time of his death.  The record reflects that the Veteran was awarded service connection hemorrhoids in a November 1949 rating decision and was assigned a noncompensable rating.  The evidence of record also reflects the appellant had actual knowledge that the Veteran was service-connected for hemorrhoids as noted in the November 2010 DRO hearing transcript during which the DRO began the hearing indicating that the Veteran's only service-connected disability during his lifetime was hemorrhoids.  Consequently, the Hupp notice error here did not prejudice the appellant because she was aware that service connection for the cause of death could be established on this basis and a reasonable person could be expected to understand from the notice provided what was needed to establish entitlement to service connection for the cause of the Veteran's death in this case.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the appellant have been obtained.  The Board acknowledges that at her DRO hearing, the appellant was given 30 additional days to submit additional evidence.  The appellant has contended that she submitted records to VA on two separate occasions, and both times, documents were shredded.  There was discussion at the hearing that she would attempt to get copies of these allegedly shredded documents.  Following the hearing, she did not submit any additional documents, nor did she identify any and request that VA help her in obtaining those documents.  

In addition, the Veteran indicated in his January 2009 claim for benefits that he was not in receipt of Social Security Administration (SSA) disability benefits, but did indicate that he was receiving old-age/retirement SSA benefits.  As the Veteran denied receipt of SSA disability benefits, the Board is not required to attempt to obtain any outstanding SSA records.  

Additionally, the Board acknowledges that a VA medical opinion has not been obtained in response to the claim of entitlement to service connection for the cause of the Veteran's death.  As discussed below, there is no competent evidence of record indicating that the Veteran's bladder cancer or coronary artery disease was related to his active service or his service-connected disability, or that his service-connected disability played any other causal role in his death.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted. 

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2011).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular-renal disease or a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2). 

Accrued Benefits

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121(West 2002); 38 C.F.R. § 3.1000 (2011); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996). 

Accrued benefits shall, upon the death of the Veteran, be paid to the surviving spouse or other appropriate party.  An application for accrued benefits must be filed within one year after the date of a veteran's death.  38 U.S.C.A. § 5121(West 2002); 38 C.F.R. § 3.1000 (2011).  

For a surviving spouse or other appropriate party to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Cause of Death

In this case, the appellant contends that the Veteran's bladder cancer and coronary artery disease were a result of his military service.  She recalled the Veteran stating that during service, he breathed smoke from ammunition.  

The Veteran's service treatment records (STRs) are silent as to any complaints of or treatment for problems that could be related to bladder cancer and coronary artery disease.  The Veteran's December 1945 separation medical examination revealed no disability of the genitourinary system, including the bladder, nor was there evidence of any heart problems.  This report shows a "normal" finding following the genitourinary examination, a normal blood pressure reading, "normal" cardiovascular system, and "no significant abnormalities" noted following his chest X-ray.  

The Veteran filed his first claim for service connection in January 1946.  He was requesting service connection for hemorrhoids.  He did not list any other disabilities or complaints at that time.  As noted above, at the time of his death he was only service-connected for hemorrhoids.  

The medical evidence of record includes a September 1980 private treatment reporting a diagnosis of bladder cancer following December 1979 complaints of hematuria.  This was noted to be metastatic to his bone.  There is also a letter from the Veteran's private treating physician confirming his bladder cancer with bone metastasis.  

Despite multiple requests from the appellant to submit documentation and/or medical records related the Veteran's bladder cancer and coronary artery disease, she has not done so.  There are no medical records showing the onset of the Veteran's coronary artery disease.  Additionally, there is no clinical evidence of record linking an event, injury, or disease in service to the Veteran's bladder cancer or coronary artery disease.  

Upon careful review of the evidence of record, the Board finds that the appellant is not entitled to service connection for the cause of the Veteran's death.  There is no evidence of record showing either bladder cancer or coronary artery disease within the first post-service year.  In fact, the medical evidence of record shows bladder cancer as being diagnosed in 1980-nearly 35 years following service.  Thus, service connection is no warranted on a presumptive basis.

Additionally, there is no competent evidence of record linking the Veteran's bladder cancer or coronary artery disease to his active service.  The Board notes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the appellant's correspondence to VA, her DRO hearing testimony, and the medical evidence of record in which she alleges that the Veteran breathed in smoke from fired ammunition during service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the appellant's account as competent, and does not doubt the sincerity in her belief that the Veteran's inhalation of smoke from ammunition caused his bladder cancer and coronary artery disease.  As a layperson, the appellant is not competent to attribute the Veteran's symptoms and diagnoses to exposure to smoke from ammunition.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for the cause of the Veteran's death are not met; the claim must therefore be denied. 

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


Accrued Benefits

In this case, the appellant submitted a timely claim for accrued benefits as the surviving spouse of the Veteran.  At the time of his death, the Veteran had two claims pending; entitlement to service connection for bladder cancer, and entitlement to nonservice-connected pension benefits.  Thus, the Board must adjudicate these claims on their merits to determine the appellant's entitlement to any accrued benefits.  

A claim for service connection for bladder cancer was pending at the time of the Veteran's death.  However, for the reasons and bases discussed above, the Board must also conclude that the evidence of record at the time of the Veteran's death did not establish his entitlement to service connection for this disability.  Accordingly, the appeal for accrued benefits for bladder cancer must also be denied. 

In regards to the pending claim for entitlement to nonservice-connected pension benefits, the appellant has indicated that she submitted all evidence required and requested by the RO in conjunction with the Veteran's claim.  It is her contention that these documents were shredded by VA personnel.  The Board will decide her claims based upon the presumption that these documents were indeed of record at the time of the Veteran's death.  

The Veteran's nonservice-connected pension claim was received by VA in January 2009.  In February 2009, the RO sent the Veteran a duty to assist letter and requested specific documents and releases.  Neither the Veteran nor the appellant submitted the requested documents.  In the January 2009 claim, the Veteran reported SSA benefits of $1024.00 per month, and the appellant reported SSA benefits of $781.00 per month.  This equals a combined income of $ 21,660.00 per year.  The Veteran's yearly income alone would be $12,288.00

Under 38 U.S.C.A. § 1513(a), as combined with 38 U.S.C.A. § 1521(a) and (e), a special monthly pension may be paid to a Veteran who is 65 years of age or older, meets the service requirement of 38 U.S.C.A. § 1521 and possesses a minimum disability rating of 60 percent.  See Hartness v. Nicholson, 20 Vet. App. 216 (2006). 

Under 38 U.S.C.A. § 1521(j), a Veteran must have served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and been discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or, (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271.  Income from the SSA is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

Under 38 C.F.R. § 3.272, exclusions from countable income for the purpose of determining entitlement to improved pension includes: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid. 

As of December 1, 2008, the MAPR for a Veteran with one dependent was $15,493, and the MAPR for a Veteran without dependents, was $11,830.  The MAPR were unchanged in 2009 and thereafter.  See 38 C.F.R. § 3.23(a)(5).  

The MAPR is published in Appendix B of VA Manual M21-1, Part I, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is also available at http://www.vba.va.gov/bln/21/rates/. 

During the appellant's hearing, she testified to having significant medical bills related to her own open-heart surgery.  The RO requested that she submit documentation related to her medical expenses, and there is no evidence that this open-heart surgery occurred prior to the Veteran's death so as to be excluded from the household income.  The appellant did not provide any evidence of paid medical expenses so as to deduct them from their countable income.  

The Board finds that the annual income reported by both the appellant and the Veteran exceeded the pertinent MAPR for the award of disability pension whether the appellant was considered a dependent or not.  Upon review of the Veteran's January 2009 application for pension, he denied seeking special monthly pension benefits to include the aid and attendance of another person.  Thus, the rates for aid and attendance are not for application.  

Although recognizing the Veteran's honorable wartime service, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, the law passed by Congress specifically prohibits the payment of VA nonservice-connected pension benefits to a veteran whose income exceeds certain levels, as did the Veteran's at the time he filed his claim.  Accordingly, this claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.  

Accrued benefits for service connection for bladder cancer are denied.

Accrued benefits for nonservice-connected pension benefits are denied.  


REMAND

In May 2009, the appellant submitted a timely notice of disagreement with an April 2009 administrative decision denying entitlement to burial benefits.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

A Statement of the Case on the issue of entitlement to VA burial benefits should be issued to the appellant and her representative.  The appellant should be informed of the requirements to perfect an appeal with respect to this new issue.  If the appellant perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


